DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-14		Pending
Prior Art References:
Caminez		US 2,150,875
Hattan			US 4,040,462
Sealey		US 3,888,436

Claim Rejections - 35 USC § 112 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "titanium threaded portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. With respect to claim 2, Examiner suggests either “first threaded portion and second threaded portion” or simply “the threaded portions”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Caminez (US 2,150,875) in view of Hattan (US 4,040,462).

Regarding claim 1, Caminez discloses an aircraft assembly (abstract, fig. 9) comprising; 
a titanium rod (see illustration 1a below) comprising a first threaded portion (see illustration 1a below);
a titanium nut (see illustration 1a below) comprising a second threaded portion (see illustration 1a below) conforming with the first threaded portion (see illustration 1a below) for mating engagement with the first threaded portion (see illustration 1a below), wherein one of the first threaded portion (see illustration 1a below) and the second threaded portion (see illustration 1a below) defines a male thread (fig. 9) and the other one of the first threaded portion (see illustration 1a below) and the second threaded portion (see illustration 1a below) defines a female thread (fig. 9) such that the nut (see illustration 1a below) can be wound in threading engagement along the rod (see illustration 1a below); and

Examiner notes that Caminez does not explicitly disclose titanium for the rod and nut. However, Hattan teaches using titanium for fasteners on an aircraft. Therefore, it would have been obvious to one of ordinary skill in the art of fasteners to modify Caminez with titanium for the rod and nut to provide a strong, lightweight fastening assembly. 

    PNG
    media_image1.png
    354
    512
    media_image1.png
    Greyscale


Regarding claim 2, Caminez discloses the aircraft assembly according to claim 1, except for wherein the threads of the titanium threaded portion (see illustration 1a in claim 1) are formed by a cold forging thread rolling process.
	However, this claim is considered to be a product-by-process claim due to the limitation of “are formed by a cold forging thread rolling process”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Regarding claim 3, Caminez discloses the aircraft assembly according to claim 1, wherein the body of the nut (see illustration 1a in claim 1) or rod (see illustration 1a in claim 1) to which the insert (see illustration 1a in claim 1) is coupled is at least 80% of the volume (fig. 9) of the nut (see illustration 1a in claim 1) or rod (see illustration 1a in claim 1) respectively.

Regarding claim 4, Caminez discloses the aircraft assembly according to claim 1, wherein the insert (see illustration 1a in claim 1) defines the female threaded portion (see illustration 1a in claim 1).

Regarding claim 5, Caminez discloses the aircraft assembly according to claim 1, wherein the insert (see illustration 1a in claim 1) comprises a self-locking (page 3, col, 2, lines 68-75) thread insert (see illustration 1a in claim 1).

Regarding claim 6, Caminez discloses the aircraft assembly according to claim 1, except for wherein the insert (see illustration 1a in claim 1) is formed from die drawn wire (fig. 7).
	However, this claim is considered to be a product-by-process claim due to the limitation of “is formed from die drawn wire”. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). (See MPEP 2113.2148).

Regarding claim 7, Caminez discloses the aircraft assembly according to claim 1, except for wherein the insert (see illustration 1a in claim 1) is formed from a copper nickel tin alloy comprising at least 75% by weight copper and at least 15% nickel and at least 5% tin.
	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made wherein the insert is formed from a copper nickel tin alloy comprising at least 75% by weight copper and at least 15% nickel and at least 5% tin, since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 8, Caminez discloses the aircraft assembly according to claim 1, wherein the first threaded portion (see illustration 1a in claim 1), defined by the rod (see illustration 1a in claim 1), defines the male threaded portion (see illustration 1a in claim 1) and the nut (see illustration 1a in claim 1) body defines a bore (fig. 9), the insert (see illustration 1a in claim 1) being located within the bore (fig. 9) and defining the female threaded portion (see illustration 1a in claim 1).

Regarding claim 10, Caminez discloses the aircraft assembly according to claim 1, except for wherein the rod (see illustration 1a in claim 1) defines a bore (fig. 9), the first threaded portion (see illustration 1a in claim 1) defines the female threaded portion (see illustration 1a in claim 1) within the bore (fig. 9) and the nut (see illustration 1a in claim 1) is a gland nut (see illustration 1a in claim 1) defining the male threaded portion (see illustration 1a in claim 1).
	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made wherein the rod defines a bore, the first threaded portion defines the female threaded portion within the bore and the nut is a gland nut defining the male threaded portion, since it has been held that a mere reversal of the essential In re Einstein, 8 USPQ 167.

Regarding claim 12, Caminez discloses the aircraft assembly according to claim 10, wherein the insert (see illustration 1a in claim 1) is coupled to the rod (see illustration 1a in claim 1).

Regarding claim 13, Caminez discloses an aircraft including one or more aircraft assemblies (abstract, fig. 9), each aircraft assembly (fig. 9) comprising;
a titanium rod (see illustration 1a in claim 1) comprising a first threaded portion (see illustration 1a in claim 1);
a titanium nut (see illustration 1a in claim 1) comprising a second threaded portion (see illustration 1a in claim 1) conforming with the first threaded portion (see illustration 1a in claim 1) for mating engagement with the first threaded portion (see illustration 1a in claim 1), wherein one of the first threaded portion (see illustration 1a in claim 1) and the second threaded portion (see illustration 1a in claim 1) defines a male thread (fig. 9) and the other one of the first threaded portion (see illustration 1a in claim 1) and the second threaded portion (see illustration 1a in claim 1) defines a female thread (fig. 9) such that the nut (see illustration 1a in claim 1) can be wound in threading engagement along the rod (see illustration 1a in claim 1); and
a threaded insert (see illustration 1a in claim 1) formed from a first metal of different hardness in comparison to titanium (page 1, col. 2, lines 7-11), the threaded insert (see illustration 1a in claim 1) being coupled to the rod (see illustration 1a in claim 
Examiner notes that Caminez does not explicitly disclose titanium for the rod and nut. However, Hattan teaches using titanium for fasteners on an aircraft. Therefore, it would have been obvious to one of ordinary skill in the art of fasteners to modify Caminez with titanium for the rod and nut to provide a strong, lightweight fastening assembly. 

Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Caminez (US 2,150,875) and Hattan (US 4,040,462) and further in view of Sealey (US 3,888,436).

Regarding claim 9, Caminez, as modified by Hattan, discloses the aircraft assembly according to claim 8, except for wherein the titanium rod (see illustration 1a in claim 1) comprises an aircraft landing gear axle.
	However, Sealey teaches wherein the titanium rod comprises an aircraft landing gear axle. Therefore, it would have been obvious to one of ordinary skill in the art to use 

Regarding claim 11, Caminez, as modified by Hattan, discloses the aircraft assembly according to claim 10, except for wherein the titanium rod (see illustration 1a in claim 1) comprises an outer cylinder of an aircraft landing gear shock absorbing strut.
	However, Sealey teaches wherein the titanium rod comprises an outer cylinder of an aircraft landing gear shock absorbing strut. Therefore, it would have been obvious to one of ordinary skill in the art to use the fastener of Caminez, as modified by Hattan, on an outer cylinder of an aircraft landing gear shock absorbing strut as taught by Sealey to provide a more secure fastening method. 

Regarding claim 14, Caminez, as modified by Hattan, discloses an aircraft assembly (abstract, fig. 9) comprising: 
except for [an axle;
a shock absorbing strut having an outer cylinder];
a titanium rod (see illustration 1a in claim 1) comprising a first threaded portion (see illustration 1a in claim 1);
a titanium nut (see illustration 1a in claim 1) comprising a second threaded portion (see illustration 1a in claim 1) conforming with the first threaded portion (see illustration 1a in claim 1) for mating engagement with the first threaded portion (see illustration 1a in claim 1), wherein one of the first threaded portion (see illustration 1a in claim 1) and the second threaded portion (see illustration 1a in claim 1) defines a male 
a threaded insert (see illustration 1a in claim 1) formed from a first metal of different hardness in comparison to titanium (page 1, col. 2, lines 7-11), the threaded insert (see illustration 1a in claim 1) being coupled to the rod (see illustration 1a in claim 1) or the nut (see illustration 1a in claim 1) to define the first threaded portion (see illustration 1a in claim 1) or the second threaded portion (see illustration 1a in claim 1) respectively such that one of the first threaded portion (see illustration 1a in claim 1) and the second threaded portion (see illustration 1a in claim 1) is formed from titanium and the other one of the first threaded portion (see illustration 1a in claim 1) and the second threaded portion (see illustration 1a in claim 1) is formed from the first metal (page 1, col. 2, lines 7-11),
wherein the first threaded portion (see illustration 1a in claim 1), defined by the rod (see illustration 1a in claim 1), defines the male threaded portion (see illustration 1a in claim 1) and the nut (see illustration 1a in claim 1) body defines a bore (fig. 9), the insert (see illustration 1a in claim 1) being located within the bore (fig. 9) and defining the female threaded portion (see illustration 1a in claim 1) and wherein the axle comprises the titanium rod (see illustration 1a in claim 1), or 
wherein the rod (see illustration 1a in claim 1) defines a bore (fig. 9), the first threaded portion (see illustration 1a in claim 1) defines the female threaded portion (see illustration 1a in claim 1) within the bore (fig. 9) and the nut (see illustration 1a in claim 
Examiner notes that Caminez does not explicitly disclose titanium for the rod and nut. However, Hattan teaches using titanium for fasteners on an aircraft. Therefore, it would have been obvious to one of ordinary skill in the art of fasteners to modify Caminez with titanium for the rod and nut to provide a strong, lightweight fastening assembly. 
Further, Sealey teaches an axle and a shock absorbing strut having an outer cylinder. Therefore, it would have been obvious to one of ordinary skill in the art to use the fastener of Caminez, as modified by Hattan, on an axle and a shock absorbing strut having an outer cylinder as taught by Sealey to provide a more secure fastening method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd